COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Michael Oduro Kwarteng v. The State of Texas

Appellate case number:   01-13-00909-CR

Trial court case number: 1369903

Trial court:             182nd District Court of Harris County

       Our review of the above-referenced appeal requires a supplemental clerk’s record
containing the pre-trial sentencing report referenced at the September 18, 2013 sentencing
hearing in the underlying case. Accordingly, we order that the district court clerk file a
supplemental clerk’s record containing the pre-trial sentencing report by no later than January
14, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually    Acting for the Court


Date: January 7, 2015